Citation Nr: 1201924	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-38 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2003, for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than April 29, 2003, for the assignment of special monthly compensation for loss of use of a creative organ (SMC).  

3.  Entitlement to an effective date earlier than April 15, 2005, for the grant of service connection for sensory polyneuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2009 and August 2010, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives with respect to the claims of entitlement to earlier effective dates for the award of a 50 percent rating for PTSD and the assignment of SMC, and the Board may proceed with review of these issues.  Stegall v. West, 11 Vet. App. 268  (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.

The issue of entitlement to earlier effective dates for the grant of service connection for sensory polyneuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim of increased rating for a psychiatric disorder was received on April 29, 2003.   There was no pending claim prior to April 29, 2003, and the record does not demonstrate a factually ascertainable increase between April 29, 2002, and April 29, 2003.  

2.  A claim of entitlement to SMC was received on April 29, 2003.   There was no pending claim prior to April 29, 2003, and the record does not demonstrate a factually ascertainable increase in sexual dysfunction between April 29, 2002, and April 29, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 29, 2003, for the award of a 50 percent evaluation for psychiatric disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date earlier than April 29, 2003, for the assignment of SMC have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet.App. 94 (2010) (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)). 

The RO provided initial notice in August 2003, with additional notice provided in March 2007.  The claims were subsequently readjudicated in an October 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 24 Vet.App. at 94.   

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the Veteran has been informed of the unavailability of VA treatment records dating between 1985 and February 2002.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Earlier Effective Date

Procedural History 

In January 1977, the Veteran filed claims of service connection for "residuals of shrapnel wound (legs)" and a neuropsychiatric condition.  In conjunction with these claims, a VA examination was conducted.  The examination revealed that the Veteran had a psychophysiological genito-urinary disorder, which was manifested by symptoms including numbness over the genital area, numbness on the left side of the thigh, and difficulties getting an erection.  In a May 1978 decision, the RO awarded service connection for a psychophysiological genito-urinary disorder under Diagnostic Code (DC) 9408 and assigned a 10 percent rating.  

In August 1979, after review of additional medical evidence received in August 1979, the RO determined a higher rating was not warranted for the service-connected "nervous condition."   Subsequent claims for increased ratings for the "nervous condition" were denied in October 1980 and January 1981.  

In March 1983, the RO suspended the Veteran's compensation benefits due to his failure to report for a scheduled examination in January 1983.  In approximately July 1983, the Veteran submitted a statement in which he disagreed with the suspension of his disability compensation payments.  The Veteran reported that he failed to report because he had changed addresses, and he indicated that his disability had increased and that he had received "medical and psychological treatment for his disability" at a VA medical center.  He then stated that he "intend[ed]" to file for an upgrade in [his] benefits."  In response to this letter, the RO obtained the VA treatment records and scheduled the Veteran for an examination.  The examination record reflects the Veteran's history of progressive sexual dysfunction manifested by minimal penile erection.  The Veteran reported that his inability to have sexual intercourse resulted in feelings of irritability, depression, anxiety, and frustration.   The Veteran also reported that he was employed and married with one child.   After examination and discussion with the Veteran, the examiner diagnosed the Veteran with a psychophysiological genito-urinary disorder and anxiety and depression reaction.  In January 1984, the RO determined that the previously assigned rating was proper and that the prior decisions warranted confirmation.  It is unclear whether the Veteran was notified of this determination, however, as the claims file does not include the corresponding notice letter.  In July 1984, the Veteran was notified that his disability compensation award had been amended to $64 per month based on legislative changes.
. 
On April 29, 2003, the RO received a statement from the Veteran in which he requested a "re-evaluation and re-examination" for his psychological neurosis (impotence), depression, and PTSD." In connection with this claim, the RO obtained VA treatment records, a VA physician submitted a statement documenting that the Veteran was diagnosed with erectile dysfunction, and the Veteran underwent a VA "mental disorder" examination.  The RO then awarded a 50 percent rating for PTSD and SMC effective from April 29, 2003, the date of receipt of the claim.  See March 2004 and September 2005 rating decisions.  The Veteran contends that earlier effective dates are warranted.  Specifically, he contends the 50 percent rating and the SMC should be assigned effective December 9, 1977, the effective date of the award of service connection.    

Applicable Law

Effective dates for increases in compensation are assigned in accordance with 
38 C.F.R. § 3.400(o) (implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, the effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however.  If evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  Additionally, 
38 C.F.R. § 3.155(a) provides that any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by the VA, may be considered an informal claim.  Such informal claims must identify the benefit sought.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a),  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

PTSD

After review of the evidence, the Board finds April 29, 2003, is the appropriate "date of claim" for increased rating for PTSD.  Although the record reveals that the Veteran had previously filed claims for increased ratings, these claims were denied in final decisions issued in May 1978, August 1979, August 1980, and January 1981, and the record does not suggest the existence of a pending claim of service connection between January 1981 and April 2003.  The Board notes that the Veteran submitted a statement in approximately July 1983 in which he indicated that his psychiatric condition had worsened.  This statement cannot be interpreted as an informal claim for a higher rating, however, as it does not suggest intent to apply for a higher rating.  In the statement, the Veteran specifically writes that he "intend[s] to file for an upgrade in [his] benefits."  This language establishes that the purpose of the letter was not to file a claim for a higher rating and that the Veteran did not wish the July 1983 statement to be interpreted as a claim for increased rating; the Veteran is only expressing his plan to file a claim in the future.  Thus, the July 1983 statement cannot be interpreted as a claim for increased rating; the April 2003 claim is the only pending claim for increased rating.  

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  Thus, it is necessary to determine whether the Veteran's PTSD increased in severity sometime between April 29, 2002, and April 29, 2003.  The evidence indicates that the Veteran began receiving VA treatment for his psychiatric disability in January 2003 and reflects the Veteran's history of an exacerbation of his symptoms in August/December 2002, as a result of the death of his mother.  The Veteran also reported that he underwent exacerbations every couple of months, however, and the records, particularly the histories therein, suggest that the Veteran's symptoms had been present (and of the approximately same severity) since earlier than April 29, 2002.  In other words, the evidence does not demonstrate a factually ascertainable increase in the Veteran's condition at any time from April 29, 2002, to April 29, 2003.  

In sum, the Board notes that it has carefully reviewed all medical records and has been unable to identify any correspondence or medical evidence prior to April 29, 2003, which could be interpreted as a pending claim for an increased rating.  The Board has also found no objective evidence which would tend to show an "ascertainable" increase in the Veteran's psychiatric disorder in the year prior to April 29, 2003.  Accordingly, the criteria for an effective date prior to April 29, 2003, have not been met.

SMC

After review of the evidence, the Board finds an effective date earlier than April 29, 2003, is not warranted for the award of SMC.  

An informal claim for SMC was received on April 29, 2003, and a review of the evidence reveals no correspondence of record which could be construed as an informal claim prior to that date:  although the evidence included histories of erectile dysfunction prior to April 29, 2003, the evidence reveals no histories of chronic impotence or indication of an intention to apply for benefits for the loss of use of a creative organ.  Thus, the Board finds April 29, 2003, is the "date of claim."  

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  Thus, it is necessary to determine whether the Veteran's loss of use of a creative organ, i.e. chronic impotency, occurred sometime between April 29, 2002, and April 29, 2003.  In this case, the evidence does not suggest that the impotency onset at some time between April 29, 2002, and April 29, 2003; rather, it indicates that it predated April 29, 2002.  See January 2003 VA treatment record.  Thus, the evidence does not demonstrate a factually ascertainable increase at any time between April 29, 2002, and April 29, 2003.  

In sum, the Board notes that it has carefully reviewed all medical records and has been unable to identify any correspondence or medical evidence prior to April 29, 2003, which could be interpreted as a pending claim for SMC.  The Board has also found no objective evidence which would tend to show an "ascertainable" increase in the Veteran's erectile dysfunction in the year prior to April 29, 2003, which would indicate the onset of impotency.  Accordingly, the Board concludes that the criteria for an effective date prior to April 29, 2003 have not been met.

ORDER

An effective date earlier than April 29, 2003, for the award of a 50 percent rating for a psychiatric disability is denied.  

An effective date earlier than April 29, 2003, for the award of SMC is denied.  


REMAND

In May 2010, the Board remanded this matter, in part, for the issuance of a statement of the case on the claims of entitlement to earlier effective dates for the award of service connection for sensory polyneuropathy.  Review of the record indicates that a Statement of the Case has not been prepared as of yet for these issues.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the August 2010 remand instruction.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing the claims of entitlement to effective dates earlier than April 15, 2005, for the awards of service connection for sensory polyneuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.  The Veteran and his representative should be advised of the need, and time limit, within which to file a Substantive Appeal if the Veteran desires to continue his appeal with respect to this matter.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


